DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
The rejections of claims 11-24 under 35 U.S.C. 103 as being unpatentable over Menges et al. (WO 2016/008740; published: Jan. 21, 2016; filing date: Jul. 3, 2015; in IDS dated 10/17/18) and Rheinheimer et al. (US 2014/0323305; published: Oct. 30, 2014; in IDS dated Oct. 17, 2018) are hereby withdrawn in response to the Applicants arguments filed on 11/1/21.
The rejection of the instant claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/084,446 and U.S. Patent No. 10,905,122 was previously withdrawn in view of the Terminal Disclaimer filed on 10/1/21.
The provisional rejection of the instant claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/112,176 was previously withdrawn in view of the Applicants’ arguments filed on 10/1/21; i.e., that the copending application has been abandoned.
	The provisional rejection of claims 1-7 as being unpatentable over claims 1-9 and 11-13 of copending Application No. 15/870,822 is hereby withdrawn in view of the Terminal Disclaimer filed on Dec. 4, 2019.


Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 26-30 and 34-40 of copending Application No. 15/524,064 (now U.S. Patent No. 10,779,536).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of using a composition comprising 1-[2-[[1-[4-chlorophenyl)pyrazol-3-yl]oxymethyl]-3-methyl-phenyl]-4-methyl-tetrazol-5-one and a second active agent, such as metrafenone or a composition comprising the same compound(s).  Thus, the instant claims and the application claims are obvious variants.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the current claims are not obvious over the claims issued in U.S. Patent No. 10,779,536, as the patent claims require a specific mixture (i.e., compound I + one further fungicidal compound II) because there is no suggestion to a person of ordinary skill in the art that one of the components of the mixture alone (i.e., compound I) would be effective against Qo inhibitor resistant phytopathogenic fungi as recited in the instant claims (Remarks: p. 6).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617